Citation Nr: 1047313	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-13 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  He 
is the recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Hartford, Connecticut.

In December 2008, the Board remanded the case in order to conduct 
further development of the Veteran's TDIU claim, to include 
obtaining outstanding treatment records and affording him current 
examinations in order to assess the current severity of his 
service-connected disabilities and the impact they have on his 
employability.  However, it is unclear whether such development 
has been accomplished.  Moreover, while the case was in remand 
status, the Veteran provided testimony at a video-conference 
hearing before the undersigned Acting Veterans Law Judge in May 
2009; a transcript of this hearing has been associated with the 
Veteran's claims file.  Based on the Veteran's testimony, the 
Board has determined that additional development, to include 
completion of the actions ordered by the Board in December 2008, 
is warranted.  Therefore, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the Veteran if further action is required.

The Board observes that, following the Veteran's hearing, he 
submitted additional evidence consisting of VA treatment records.  
However, the Veteran did not waive agency of original 
jurisdiction (AOJ) consideration of such evidence.  See 38 C.F.R. 
§ 20.1304 (2010).  However, the Board finds that, as his claim is 
being remanded, the AOJ will have an opportunity to review all 
the submitted documents such that no prejudice results to the 
Veteran in the Board considering such evidence for the limited 
purpose of issuing a comprehensive and thorough remand.





REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to a TDIU so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

At his May 2009 Board hearing and in documents of record, the 
Veteran contends that his service-connected disabilities, to 
specifically include his posttraumatic stress disorder (PTSD), 
coronary artery disease, and diabetes mellitus with resulting 
complications, render him unemployable.  Therefore, he claims 
that a TDIU is warranted.

A total disability rating may be granted when a claimant is 
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities.  When a claimant 
claims unemployability but is less than totally disabled under 
the schedular criteria, a total rating may nevertheless be 
granted if service-connected disorders prevent him or her from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, the 
disability is rated at 60 percent or more; and if there are two 
or more disabilities, at least one of them is rated at 40 percent 
or more and the combined rating is 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2010).

In the instant case, the Veteran is service-connected for PTSD, 
evaluated as 50 percent disabling; diabetes mellitus type II with 
nephropathy and hypertension, evaluated as 20 percent disabling; 
diabetic retinopathy, evaluated as 10 percent disabling; coronary 
artery disease, evaluated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity, evaluated as 10 percent 
disabling; and, peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling.  His combined 
disability evaluation is 80 percent.  Therefore, the Veteran 
meets the schedular threshold for a TDIU.  As such, the remaining 
inquiry is whether his service-connected disabilities, singularly 
or jointly, render him unemployable.  In this regard, the Board 
finds that further development is necessary prior to reaching a 
final determination with respect to the Veteran's claim.

The Board first notes that a remand is necessary in order to 
afford the Veteran contemporaneous VA examinations in order to 
assess the current nature and severity of his service-connected 
disabilities and the impact such have on his employability.  In 
this regard, the Veteran was last afforded VA examinations for 
his diabetes mellitus and resulting complications, to include 
peripheral neuropathy and coronary artery disease, and PTSD in 
February 2006 and September 2006, respectively.  At his May 2009 
Board hearing, he testified that his PTSD, coronary artery 
disease, and peripheral neuropathy of the bilateral lower 
extremities had increased in severity since the 2006 
examinations.  Additionally, he indicated that the medications 
that he takes for such disabilities make him drowsy, which 
negatively impacts his employability.  See Mingo v. Derwinski, 2 
Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be 
an assessment of the side effects of the medications taken for a 
service-connected disability).  Moreover, VA treatment records 
dated in April 2009 reflect that the Veteran's insulin for his 
diabetes mellitus was increased and his left ventricular ejection 
fraction was estimated at 45 percent with severe left ventricular 
hypertrophy.  Therefore, a remand is necessary in order to 
schedule the Veteran for appropriate VA examinations in order to 
assess the current nature and severity of his service-connected 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Additionally, the VA examiners should provide an opinion 
as to whether the Veteran's service- connected disabilities, 
singularly or jointly, render him unemployable.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

The Board further finds that a remand is necessary in order to 
obtain relevant, outstanding treatment records.  In this regard, 
the record reflects that the Veteran has received treatment 
during the appeal period through the VA facilities located in Bay 
Pines, Florida, and West Haven, Connecticut.  Additionally, the 
record reflects that he has also received treatment through 
private physicians.  Therefore, while on remand, the Veteran 
should be requested to identify any outstanding VA and non-VA 
records and, thereafter, any such records, to include those dated 
from July 2005 to the present from VA facilities, should be 
obtained for consideration in his appeal.  The Board further 
observes that the Veteran testified at his May 2009 hearing that 
he was in receipt of Social Security Administration (SSA) 
disability benefits and a CD has been received from SSA.  
Therefore, to ensure that the Board has a full record in 
adjudicating the Veteran's claim, a copy of his complete SSA file 
should be printed and associated with the claims file.

The Board again notes that this case was remanded in December 
2008 for similar actions, to include obtaining outstanding 
treatment records and affording the Veteran current examinations 
in order to assess the current severity of his service-connected 
disabilities and the impact they have on his employability.  As 
such, if the below remand instructions have already been complied 
with as a result of the December 2008 remand instructions, no 
further action is necessary with respect to the instructions 
already accomplished. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
outstanding VA or non-VA treatment records 
pertaining to his service-connected 
disabilities.  After securing any necessary 
authorization from him, obtain all records 
that the Veteran identified, to include any 
outstanding VA treatment records, to include 
those from the facilities located in Bay 
Pines, Florida, and West Haven, Connecticut, 
dated from July 2005 to the present.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Print a copy of the Veteran's complete 
SSA file and associate such with the claims 
file.

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and severity of his PTSD.  The claims file, to 
include a copy of this Remand, must be made 
available to and be reviewed by the examiner.  
Any indicated evaluations, studies, and tests 
should be conducted.  

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected PTSD.  The 
examiner should specify the impact that the 
Veteran's PTSD, to include any medications he 
takes for such disability, has on his 
employability.  The examiner is further 
requested to render an opinion as to whether 
the Veteran's service-connected disabilities, 
to include any medication taken for such 
disabilities, singularly or jointly, render 
him unable to secure or follow a 
substantially gainful occupation, taking into 
consideration his level of education, special 
training, and previous work experience, but 
not his age or any impairment caused by 
nonservice-connected disabilities.  

In offering any opinion, the examiner should 
take into consideration all the evidence of 
record, to include medical records as well as 
the Veteran's lay statements.  All opinions 
expressed should be accompanied by supporting 
rationale.

4.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and severity of his diabetes mellitus with 
nephropathy and hypertension.  The claims 
file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  Any indicated evaluations, studies, 
and tests should be conducted.  

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected diabetes mellitus 
with nephropathy and hypertension.  The 
examiner should specify the impact that the 
Veteran's diabetes mellitus with nephropathy 
and hypertension, to include any medications 
he takes for such disability, has on his 
employability.  The examiner is further 
requested to render an opinion as to whether 
the Veteran's service-connected disabilities, 
to include any medication taken for such 
disabilities, singularly or jointly, render 
him unable to secure or follow a 
substantially gainful occupation, taking into 
consideration his level of education, special 
training, and previous work experience, but 
not his age or any impairment caused by 
nonservice-connected disabilities.  

In offering any opinion, the examiner should 
take into consideration all the evidence of 
record, to include medical records as well as 
the Veteran's lay statements.  All opinions 
expressed should be accompanied by supporting 
rationale.

5.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and severity of diabetic retinopathy.  The 
claims file, to include a copy of this Remand, 
must be made available to and be reviewed by 
the examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected diabetic 
retinopathy.  The examiner should specify the 
impact that the Veteran's diabetic 
retinopathy, to include any medications he 
takes for such disability, has on his 
employability.  The examiner is further 
requested to render an opinion as to whether 
the Veteran's service-connected disabilities, 
to include any medication taken for such 
disabilities, singularly or jointly, render 
him unable to secure or follow a 
substantially gainful occupation, taking into 
consideration his level of education, special 
training, and previous work experience, but 
not his age or any impairment caused by 
nonservice-connected disabilities.  

In offering any opinion, the examiner should 
take into consideration all the evidence of 
record, to include medical records as well as 
the Veteran's lay statements.  All opinions 
expressed should be accompanied by supporting 
rationale.

6.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and severity of coronary artery disease.  The 
claims file, to include a copy of this Remand, 
must be made available to and be reviewed by 
the examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected coronary artery 
disease.  The examiner should specify the 
impact that the Veteran's coronary artery 
disease, to include any medications he takes 
for such disability, has on his 
employability.  The examiner is further 
requested to render an opinion as to whether 
the Veteran's service-connected disabilities, 
to include any medication taken for such 
disabilities, singularly or jointly, render 
him unable to secure or follow a 
substantially gainful occupation, taking into 
consideration his level of education, special 
training, and previous work experience, but 
not his age or any impairment caused by 
nonservice-connected disabilities.  

In offering any opinion, the examiner should 
take into consideration all the evidence of 
record, to include medical records as well as 
the Veteran's lay statements.  All opinions 
expressed should be accompanied by supporting 
rationale.

7.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and severity of peripheral neuropathy of the 
left and right lower extremities.  The claims 
file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  Any indicated evaluations, studies, 
and tests should be conducted.  

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected peripheral 
neuropathy of the left and right lower 
extremities.  The examiner should specify the 
impact that the Veteran's peripheral 
neuropathy of the left and right lower 
extremities, to include any medications he 
takes for such disability, has on his 
employability.  The examiner is further 
requested to render an opinion as to whether 
the Veteran's service-connected disabilities, 
to include any medication taken for such 
disabilities, singularly or jointly, render 
him unable to secure or follow a 
substantially gainful occupation, taking into 
consideration his level of education, special 
training, and previous work experience, but 
not his age or any impairment caused by 
nonservice-connected disabilities.  

In offering any opinion, the examiner should 
take into consideration all the evidence of 
record, to include medical records as well as 
the Veteran's lay statements.  All opinions 
expressed should be accompanied by supporting 
rationale.

8.  After the above development has been 
completed, the examination reports should be 
reviewed to ensure that the examiners 
provided the requested opinions.  If the 
examiners' responses regarding the inquiry as 
to whether the Veteran's service-connected 
disabilities, to include any medication taken 
for such disabilities, singularly or jointly, 
render him unable to secure or follow a 
substantially gainful occupation are not 
fully responsive, the claims file should be 
referred to an appropriate medical 
professional to offer an opinion on such 
matter.  In proffering an opinion, the 
examiner should review the claims file, to 
include the medical and lay evidence of 
record, and then offer an opinion as to 
whether the Veteran's service-connected 
disabilities, to include any medication taken 
for such disabilities, singularly or jointly, 
render him unable to secure or follow a 
substantially gainful occupation, taking into 
consideration his level of education, special 
training, and previous work experience, but 
not his age or any impairment caused by 
nonservice-connected disabilities.  All 
opinions expressed should be accompanied by 
supporting rationale.

9.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's TDIU claim should be 
readjudicated based on the entirety of the 
evidence, to include all evidence received 
since the issuance of the April 2007 
supplemental statement of the case.  If the 
claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


